Citation Nr: 0214516	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-10 891	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION


The veteran had active service from October 1942 to October 
1945 and from March 1946 to April 1948.

This case came to the Board of Veterans' Appeals (Board) from 
a November 1996 decision by the New York, New York, Regional 
Office (RO).  Thereafter, the veteran moved to North Carolina 
and, in June 1998, the claim file was transferred to the 
Winston-Salem RO.

In December 1999, the Board remanded the case for further 
development of the evidence.


FINDINGS OF FACT

In October 2002, the Winston-Salem RO notified the Board that 
the veteran died in June 2002.


CONCLUSION OF LAW

The veteran's death divests the Board of jurisdiction to 
adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 20.1302 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal and, as a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996).  Accordingly, this appeal has 
become moot and must be dismissed for want of jurisdiction.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this decision, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim that 
might be brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


